DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 16615500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The Examiner acknowledges remarks filed on 7/22/21. Claims 12-18 are withdrawn. Claims 2 and 5 have been canceled. Claims 1, 3, 4, and 6-11 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
1.	Regarding Claims 1, 3, and 7-9, Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity. Also, Khanarian discloses that a polycondensation reaction can be used and vacuum can be applied after the polycondensation reaction at a temperature of 280-285°C, wherein the reaction is accelerated by the application of vacuum. This heating under vacuum is continued until the molten polymer reaches the desired molecular weight, usually recognized by an increase in the melt viscosity to a pre-determined level. An inherent viscosity of up to about 0.65 dL/g or greater can be achieved by this melt polymerization process without further efforts at raising molecular weight. For certain composition ranges, the molecular weight can be increased further by solid state polymerization (column 8, line 46 – 63). The Examiner respectfully submits that the additional heating under vacuum corresponds to the claimed solid phase polymerization step and Khanarian clearly states that this process can be used to not only adjust the molecular weight but can also be used to achieve a greater intrinsic viscosity, of up to 0.65 dL/g, than not using it; thereby teaching Applicants’ claimed range. Although Khanraian does not disclose the claimed molecular weight, it does disclose throughout its disclosure than the molecular weight is proportional to its intrinsic viscosity and that it can be adjusted accordingly in the same manner, as just stated. Thus, it would be obvious to one of ordinary skill in the art to adjust the molecular weight based on end-user specifications by way of using this polymerization method. Khanarian discloses that its viscosity can be measured using orthochlorophenol (column 3, lines 19-22).
2.	Given that Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1 and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Likewise, the claimed melting point under the first scan of DSC would be inherent.
3.	Regarding Claims 4 and 6, although the claimed molecular weights and MWD is not explicitly disclosed by Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
4.	Regarding Claims 10 and 11, although not explicitly discloses, it would be expected to modify the claimed wall thickness based on the physical dimensions of the end-user molded product disclosed by Khanarian.  Applicants have not decisively shown how the claimed wall thickness results in unexpected and surprising properties.
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. 
Applicants state: “The polyester resin of Khanarian does not undergo polycondensation and a solid phase polymerization, wherein an intrinsic viscosity after the solid phase polymerization reaches a value of 0.25 dl/g to 0.40 dl/g higher than an intrinsic viscosity of the resin obtained by the polycondensation reaction.”
The Examiner respectfully submits that Khanarian discloses that a polycondensation reaction can be used and vacuum can be applied after the polycondensation reaction at a temperature of 280-285°C, wherein the reaction is accelerated by the application of vacuum. This heating under vacuum is continued until the molten polymer reaches the desired molecular weight, usually recognized by an increase in the melt viscosity to a pre-determined level. An inherent viscosity of up to about 0.65 dL/g or greater can be achieved by this melt polymerization process without further efforts at raising molecular weight. For certain composition ranges, the molecular weight can be increased further by solid state polymerization (column 8, line 46 – 63). The Examiner respectfully submits that the additional heating under vacuum corresponds to the claimed solid phase polymerization step and Khanarian clearly states that this process can be used to not only adjust the molecular weight but can also be used to achieve a greater intrinsic viscosity, of up to 0.65 dL/g, than not using it; thereby teaching Applicants’ claimed range.
Applicants state:  “Notably, Khanarian teaches that solid phase polymerization is most suitable for compositions having low levels of isosorbide, about 0.25 mol % to about 3 mol% (i.e., about 0.5-6 mol% of the diol moieties) because the polyester crystallizes more easily with low levels of isosorbide. (See Khanarian, col. 10, Ins. 2-7.).”
The Examiner respectfully submits that this is merely a preferred embodiment. Khanarian explicitly discloses earlier that “[c]ompositions of ethylene glycol, isosorbide, and terephthalic acid having isosorbide in an amount of about 0.25% to about 10% on a mole basis may have their molecular weight increased further by solid state polymerization” (column 9, lines 60-64). A non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state: “Contrary to the Examiner’s assertion, it is not reasonably expected that the polyester resin of Khanarian inherently has the same physical properties as the claimed polyester resin. The polyester resin of Khanarian is not produced using a method that comprises polycondensation and solid phase polymerization, wherein an intrinsic viscosity after the solid phase polymerization reaches a value of 0.25 dl/g to 0.40 dl/g higher than an intrinsic viscosity of the resin obtained by the polycondensation reaction. As such, it cannot be said that the Khanarian’s polyester resin inherently has a haze that is 1.5% or less as measured according to ASTM D1003-97 for a specimen having a thickness of 6 mm obtained from the polyester resin, and a weight average molecular weight of 70,000 g/mol to 150,000 g/mol, as recited in amended independent claim 1, and in fact this likely is not the case.”
The Examiner respectfully submits that it was shown above that Khanarian in fact does disclose and/or suggest using a polycondensation reaction followed by solid state polymerization and having an intrinsic viscosity after said solid phase polymerization to be 0.25 to 0.4 dl/g higher than an intrinsic viscosity of the resin obtained just by the polycondensation reaction. As such, it would be expected properties such as haze, melting point, and molecular weights to be inherent. Alternatively, it can be adjusted as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/           Primary Examiner, Art Unit 1781                                                                                                                                                                                             	August 19, 2021